DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 14 February 2022.
Claim 1 has been amended. 
Claims 2, 5-9, 12, 14, 16-18 have been canceled.
Claims 1, 3-4, 10-11, 13, 15 are currently pending and have been examined.
Claims 1, 3-4, 10-11, 13, 15 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant submits that “claim 1 does not recite an abstract idea directed to a mental process, but a computer implemented method and a system for interpreting analytical results, respectively, that is integrated into a practical application.  The claims are not merely a collection of analytical steps, but a practical application that solves a technical problem in the field” and that “the technical problem is the need to interpret financial analytical results”. Examiner respectfully disagrees.
The present claims disclose setting up rules and applying rules to a model for comparison.  The model complexity, model scope, and model trust disclose thresholds.  In the 
Example 40 is a hypothetical method found eligible under 35 USC § 101.   Example 40 discloses that the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition which avoids excess traffic volume on the network and hindrance of network performance.  Technical problems, such as traffic volumes and hindrance of network performance, is disclosed and technical solutions are disclosed to address those technical problems (limit the collection of additional Netflow protocol data).  Unlike Example 40, the instant claims do not disclose a technical problem.  The problem is that a user wants to see an analysis of results.  No computer system is being changed as a result of the output report.  To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some see MPEP § 2106.05(e)). See 2019 Revised Guidance.
The claims lack a technical solution to a technical problem like in Example 40.  Claim 1 as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Here, the additional limitations do not integrate the judicial exception into a practical application.  More particularly, the claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field; (ii) a “particular machine” to apply or use the judicial exception; (iii) a particular transformation of an article to a different thing or state; or (iv) any other meaningful limitation. See 84 Fed. Reg. at 55.  Rather, claim 1 recites an abstract ideas as identified in Step 2A(i), and none of the limitations integrates the judicial exception into a practical application.  
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 10-11, 13, 15 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a computer program product comprising a series of operations.  Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1, 3-4, 10-11, 13, 15, the independent claim (Claim 1) is directed, in part, to interpreting financial analytical results, receive input information 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “a computer program product,” “a computer-readable storage medium,” “model,” “program instructions,” “a natural language generator,” “a user interface,” and “a processor” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, 
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computer to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 3-4, 10-11, 13, 15 are directed to explaining about what comprises the input information, the data set, the models, the databases, and the results.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691